                                  1    Jesse J. Maddox, Bar No. 219091
                                       jmaddox@lcwlegal.com
                                  2    LIEBERT CASSIDY WHITMORE
                                       A Professional Law Corporation
                                  3    5250 North Palm Ave, Suite 310
                                       Fresno, California 93704
                                  4    Telephone:     559.256.7800
                                       Facsimile:     559.449.4535
                                  5
                                       Attorneys for Defendants Los Rios Community College District
                                  6    and John Knight

                                  7    Mariah Gondeiro, Bar No. 323683
                                       mgondeiro@freedomfoundation.com
                                  8    Karin Sweigart, Bar No. 247462
                                       ksweigart@freedomfoundation.com
                                  9    FREEDOM FOUNDATION
                                       P.O. Box 552
                                 10    Olympia, WA 98507
                                       Telephone: (360) 956-3482
                                 11    Facsimile: (360) 352-1874

                                 12    Attorneys for Plaintiffs
5250 North Palm Ave, Suite 310
A Professional Law Corporation
  Liebert Cassidy Whitmore


   Fresno, California 93704




                                 13

                                 14                                    UNITED STATES DISTRICT COURT

                                 15                                  EASTERN DISTRICT OF CALIFORNIA

                                 16    Kristine Kurk, individual; and Susan                 Case No.: 2:19-cv-00548 KJM-DB
                                       Shroll, individual,
                                 17
                                                                 Plaintiffs,                STIPULATION FOR DEFENDANT LOS RIOS
                                 18                                                         COMMUNITY COLLEGE DISTRICT’S NON-
                                                 v.                                         OPPOSITION AND RELEASE FROM COSTS
                                 19                                                         AND FEES; ORDER
                                       Los Rios Classified Employees
                                 20    Association; Service Employees
                                       International Union Local 620; Los Rios
                                 21    Community College District; San Luis
                                       Coastal Unified School District; John
                                 22    Knight, in his official capacity as
                                       President of the Board of Trustees of the
                                 23    Los Rios Community College District;
                                       Eric Prater, in his official capacity as
                                 24    Superintendent of the San Luis Coastal
                                       Unified School District; and Xavier
                                 25    Becerra, in his official capacity as
                                       Attorney General of California,
                                 26
                                                                 Defendants.
                                 27

                                 28                                                           1
                                               Stipulation for Defendant Los Rios Community College District’s Non-Opposition and Release From Costs
                                                                                                                                            and Fees
                                      8890121.1 LO185-019
                                  1                                                   RECITALS

                                  2            WHEREAS, on March 28, 2019, Plaintiffs Kristine Kurk and Susan Shroll (“Plaintiffs”)

                                  3   filed a lawsuit against the defendants listed in the caption above, including the Los Rios

                                  4   Community College District and the President of its Board of Trustees, John Knight (referenced

                                  5   together below as the “LRCCD Defendants”);

                                  6            WHEREAS, on or about March 29, 2019, Plaintiffs’ counsel mailed the LRCCD

                                  7   Defendants a “Notice of a Lawsuit and Request to Waive Service of a Summons”;

                                  8            WHEREAS, on April 26, 2019, counsel for the LRCCD Defendants mailed Plaintiffs’

                                  9   counsel executed waivers of service for the LRCCD Defendants;

                                 10            WHEREAS, at all relevant times in this lawsuit, Plaintiff Kurk was a Los Rios

                                 11   Community College District employee;

                                 12            WHEREAS, all allegations against the LRCCD Defendants in the complaint filed by
5250 North Palm Ave, Suite 310
A Professional Law Corporation
  Liebert Cassidy Whitmore


   Fresno, California 93704




                                 13   Plaintiffs on March 28, 2019 (“Complaint”) result from events and circumstances arising from

                                 14   Plaintiff Kurk’s employment with the Los Rios Community College District and her participation

                                 15   in the Los Rios Classified Employees Association;

                                 16            WHEREAS, if Plaintiffs prevail in this lawsuit, they will be entitled to recover their

                                 17   attorneys’ fees and costs from the defendants;

                                 18            WHEREAS, the LRCCD Defendants are not interested in contesting the merits of the

                                 19   allegations in the Complaint or being exposed to payment of Plaintiffs’ costs and attorneys’ fees

                                 20   should Plaintiffs ultimately prevail;

                                 21            THEREFORE , Plaintiffs and the LRCCD Defendants (collectively referenced as “the

                                 22   Parties”) hereby stipulate as follows:

                                 23                                                STIPULATION

                                 24            IT IS HEREBY STIPULATED by and between the Parties, by and through their

                                 25   respective counsel of record, that the LRCCD Defendants shall remain as defendants in Plaintiffs’

                                 26   lawsuit, but shall not oppose or otherwise contest the allegations or underlying legal theories in

                                 27   the Complaint. In exchange for the LRCCD Defendants’ agreement not to oppose the allegations

                                 28                                                           2
                                               Stipulation for Defendant Los Rios Community College District’s Non-Opposition and Release From Costs
                                                                                                                                            and Fees
                                      8890121.1 LO185-019
                                  1   or underlying legal theories in the Complaint, Plaintiffs shall waive their right to recover

                                  2   attorneys’ fees and costs from the LRCCD Defendants if Plaintiffs prevail in the lawsuit.

                                  3            This Stipulation does not prevent or limit Plaintiffs’ ability to conduct discovery or the

                                  4   LRCCD Defendants’ ability to object to and oppose Plaintiffs’ discovery requests.

                                  5            Should the LRCCD Defendants oppose the allegations or underlying legal theories in the

                                  6   Complaint, this Stipulation shall be null and void.

                                  7            SO STIPULATED.

                                  8    Dated: May 20, 2019                                          LIEBERT CASSIDY WHITMORE
                                  9

                                 10
                                                                                             By:            /s/ Jesse J. Maddox
                                 11                                                                       Jesse J. Maddox
                                                                                                          Attorneys for Defendants Los Rios
                                 12                                                                       Community College District and John
5250 North Palm Ave, Suite 310
A Professional Law Corporation




                                                                                                          Knight
  Liebert Cassidy Whitmore


   Fresno, California 93704




                                 13

                                 14    Dated: May 24, 2019                                          FREEDOM FOUNDATION
                                 15

                                 16
                                                                                             By:           /s/ Mariah Gondeiro as authorized on
                                 17                                                                 5/24/2019
                                                                                                         Mariah Gondeiro
                                 18                                                                      Karin Sweigart
                                                                                                         Attorneys for Plaintiffs Kristine Kurk
                                 19                                                                      and Susan Shroll
                                 20

                                 21

                                 22            IT IS SO ORDERED:
                                 23   Dated: June 20, 2019.
                                 24
                                                                                                     UNITED STATES DISTRICT JUDGE
                                 25

                                 26

                                 27

                                 28                                                           3
                                               Stipulation for Defendant Los Rios Community College District’s Non-Opposition and Release From Costs
                                                                                                                                            and Fees
                                      8890121.1 LO185-019
